Case 20-13088-VFP         Doc 137      Filed 06/29/21 Entered 06/30/21 10:55:33                Desc Main
                                      Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                      Order Filed on June 29, 2021
  Gary N. Marks, Esq. (020791977)                                     by Clerk
                                                                      U.S. Bankruptcy Court
  LAW OFFICES OF GARY N. MARKS LLC                                    District of New Jersey
  49 Old Turnpike Road – PO Box 148
  Oldwick, NJ 08858
  908.975.9800
  Counsel for the Joint Debtors/Debtors-in-
  Possession

                                                        Case No.: 20-13088-VFP
  In Re:
                                                        Chapter: 11
  JAMES H. G. NAISBY and DIANE H. NAISBY,
                                                        Judge: Hon. Vincent F.Papalia
  Debtors.
                                                        Hearing Date: June 29, 2021




               ORDER DIRECTING ENTRY OF DISCHARGE, FINAL
                       DECREE AND CLOSING CASE

        The relief set forth on the following page, numbered two (2), is hereby ORDERED.




 DATED: June 29, 2021




                                                    1
Case 20-13088-VFP         Doc 137         Filed 06/29/21 Entered 06/30/21 10:55:33       Desc Main
                                         Document      Page 2 of 2




         This matter having been opened to the Court by James H. G. Naisby and Diane H. Naisby,

 Reorganized Debtors (the “Reorganized Debtors”), by and through their counsel, Law Offices of

 Gary N. Marks LLC, upon the filing of a Motion (the “Motion”) for entry of an order (i) granting

 the Debtors a discharge, (2) closing this chapter 11 case; and (3) directing the entry of a Final

 Decree; and the Court having considered the moving papers and opposition thereto, if any; and the

 Court having heard oral argument, if any; and good and sufficient cause having been shown for

 the entry of this Order, it is hereby

     ORDERED that:

                 1.      The Motion be and hereby is granted.

                 2.      The Debtors’ Chapter 11 case shall be reviewed for entry of discharge
                         consistent with Form 30801; discharge shall be granted, if appropriate; and
                         The Clerk of Court be and hereby is directed to promptly enter a Final
                         Decree in this proceeding.

                 3.      The case shall immediately be closed.




                                                    2
